       Case 4:18-cv-00225-RSB-BKE Document 31 Filed 04/30/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  SAVANNAH DIVISION

RONNIE NICHOLSON,                     )
                                      )
            Plaintiff,                )
                                      )
     v.                               )       CV 418-225
                                      )
ELIZABETH HARREL; DETECTIVE           )
BANKS; REBEKAH GREGORY; ERIC          )
SMITH; and BYRONY HARRIS,             )
                                      )
            Defendants.               )
         _________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           _________________________________________________________

       Plaintiff, incarcerated at Wheeler Correctional Facility in Alamo, Georgia, commenced

the above-captioned civil rights case pro se and is proceeding in forma pauperis (“IFP”).

Before the Court is Defendants’ motion to dismiss for failure to prosecute. (Doc. no. 29.) For

the reasons set forth below, the Court REPORTS and RECOMMENDS Defendant’s motion

to dismiss be GRANTED, this case be DISMISSED without prejudice, and this civil action

be CLOSED. The Court further RECOMMENDS Plaintiff be DENIED leave to appeal IFP.

       On February 12, 2020, Defendants filed a motion to compel Plaintiff to respond to

Defendants’ First Interrogatories and First Requests for Production of Documents. (Doc. no.

25.)   Defendants first served these discovery requests on December 19, 2020, making

Plaintiff’s responses due January 21, 2020. (Id. at 2; doc. no. 25-1.) After receiving no

response, on January 31, 2020, Defendants sent a letter to Plaintiff pursuant to Federal Rule of

Civil Procedure 37, requesting the discovery in ten days to avoid any motions to compel. (Doc.
      Case 4:18-cv-00225-RSB-BKE Document 31 Filed 04/30/20 Page 2 of 5



no. 25; doc. no. 25-2.) Plaintiff failed to respond. On March 10, 2020, the Court granted

Defendants’ motion to compel and ordered Plaintiff to serve his responses to all of Defendants’

outstanding discovery requests within ten days. (Doc. no. 28.) The Court warned Plaintiff

failure to comply would constitute contempt and be punishable by sanctions up to and

including dismissal with prejudice of this civil action. (Id.); see Fed. R. Civ. P. 37 (b)(2)(v)

and 41 (b). The Court also ordered Defendants to file a certification for the record within two

days of receiving Plaintiff’s discovery responses. (Doc. no. 28.)

       On March 25, 2020, Defendants filed the present motion to dismiss requesting the Court

dismiss this case with prejudice because Plaintiff did not serve his responses to Defendants

discovery requests as ordered by the Court’s March 10th Order. (Doc. no. 29.) Defendants

assert Plaintiff failed to respond to Defendants outstanding discovery requests despite the

Court’s Order. (Id.) After failing to respond to Defendants’ motion to dismiss, on April 13,

2020, the Court warned Plaintiff of the consequences of failing to respond to Defendants’

motion and directed Plaintiff to respond to the motion by April 23, 2020. (Doc. no. 30.)

Plaintiff has yet to respond to Defendants’ motion.

       A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to comply

with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556

F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v. Ala. Dep’t

of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District courts possess

the ability to dismiss a case . . . for want of prosecution based on two possible sources of

authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their dockets.”).

Moreover, the Local Rules of the Southern District of Georgia dictate that an “assigned Judge

                                               2
      Case 4:18-cv-00225-RSB-BKE Document 31 Filed 04/30/20 Page 3 of 5



may, after notice to counsel of record, sua sponte . . . dismiss any action for want of

prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of any order

of the Court; or [a]ny other failure to prosecute a civil action with reasonable promptness.”

Loc. R. 41.1 (b) & (c). Finally, dismissal without prejudice is generally appropriate pursuant

to Rule 41(b) where a plaintiff has failed to comply with a court order, “especially where the

litigant has been forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t, 331 F. App’x 654, 655

(11th Cir. 2009) (per curiam) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)).

       Here, Plaintiff failed to comply with the Court’s March 10th and April 13th Orders

directing him to serve his responses to the Court’s discovery responses and respond to

Defendants’ motion to dismiss, respectively. Plaintiff was warned in the Court’s March 10th

Order that failure to comply could result in dismissal of his case. Further, Plaintiff has not filed

anything in this case since June 27, 2019. (See doc. no. 19.) Plaintiff’s conduct in this case is

precisely the type of neglect contemplated by the Local Rules. The Court also finds that the

imposition of monetary sanctions is not a feasible sanction because Plaintiff is proceeding IFP.

Therefore, dismissal is warranted under Loc. R. 41.1 for want of prosecution.

       The Court recognizes that Plaintiff is proceeding pro se and acknowledges that courts

have voiced a dislike for the harshness of dismissing a pro se case with prejudice prior to an

adjudication on the merits.1 See, e.g., Gormley v. Nix, No. 04-12374, 2005 WL 2090282, at

*3-4 (11th Cir. Aug. 31, 2005); Dickson v. Ga. State Bd. of Pardons & Paroles, No. 1:06-CV-

1310-JTC, 2007 WL 2904168, at *6 (N.D. Ga. Oct. 3, 2007). Thus, the Court is not persuaded

that it would be appropriate to dismiss the instant action with prejudice.


       1
        Unless the Court specifies otherwise, a dismissal for failure to prosecute operates as an
adjudication on the merits. See Fed. R. Civ. P. 41(b).

                                                 3
       Case 4:18-cv-00225-RSB-BKE Document 31 Filed 04/30/20 Page 4 of 5



       The Court should also deny Plaintiff leave to appeal in forma pauperis (“IFP”).

Although Plaintiff has not yet filed a notice of appeal, it is appropriate to address these issues

now. See Fed. R. App. R. 24(a)(3)(A) (“A party who was permitted to proceed in forma

pauperis in the district-court action . . . may proceed on appeal in forma pauperis without

further authorization, unless the district court - - before or after the notice of appeal is filed - -

certifies that the appeal is not taken in good faith . . . .”). An appeal cannot be taken IFP if the

trial court certifies, either before or after the notice of appeal is filed, that the appeal is not

taken in good faith. See id.; 28 U.S.C. § 1915(a)(3). Good faith in this context must be judged

by an objective standard. See Busch v. Cty. of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999)

(citing Coppedge v. United States, 369 U.S. 438 (1962)). A party does not proceed in good

faith when seeking to advance a frivolous claim or argument. See Coppedge, 369 U.S. at 445.

A claim or argument is frivolous when, on their face, the factual allegations are clearly baseless

or the legal theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989);

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (per curiam). Stated another way, an IFP

action is frivolous and, thus, not brought in good faith, if it is “without arguable merit either in

law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United

States, Nos. CV 407-085, CR 403-001, 2009 WL 307872, at *1-2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis, there are no non-frivolous issues to raise on appeal, and

any appeal would not be taken in good faith. Thus, the Court should DENY Plaintiff IFP status

on appeal.

   Therefore, the Court REPORTS and RECOMMENDS Defendants’ motion to dismiss for

failure to prosecute be GRANTED, (doc. no. 29), and the case be DISMISSED without

prejudice and CLOSED. The Court further RECOMMENDS Plaintiff be DENIED leave to

                                                  4
      Case 4:18-cv-00225-RSB-BKE Document 31 Filed 04/30/20 Page 5 of 5



appeal IFP.

       SO REPORTED and RECOMMENDED this 30th day of April, 2020, at Augusta,

Georgia.




                                      5
